Citation Nr: 0603294	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  02-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from July 1950 to July 
1954.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In January 2004, the Board remanded 
this matter to the RO for additional development.  
Unfortunately, further development is still necessary and the 
claim must be remanded yet again.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On VA examination in March 2005, the examiner indicated that 
the veteran's psychiatric care history included working with 
Mr. O'Brien and Dr. Sepulveda at the Brockton VA Medical 
Center (VAMC).  The examiner indicated that the veteran 
received treatment from Dr. Sepulveda in 2002.  While there 
are treatment notes from Mr. O'Brien, records of treatment in 
2002 by Dr. Sepulveda are not contained in the claims file.  
In addition, it is noted that an undated VA Form 3288 
(Request for and Consent to Release Information From 
Claimant's Records), received in February 2001, indicates 
that the veteran received treatment from the West Roxbury 
VAMC.  It does not appear that such treatment records have 
been sought.  Any outstanding VA treatment records must be 
obtained and associated with the claims file prior to further 
adjudication of the issue on appeal.  Bell v. Derwinski, 2 
Vet. App. 611 (1992) (where evidence is in the possession of 
VA which has not been included in the record, it is the 
obligation of VA to secure such records.)

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, 
which treated the veteran for PTSD since 
2001.  After securing the necessary 
release, the RO should obtain these 
records.  Also, of particular interest 
are any outstanding pertinent medical 
records, to include VA treatment records 
for PTSD from the West Roxbury and 
Brockton VAMCs.  The RO must specifically 
ensure that records of treatment by Dr. 
Sepulveda in 2002 are obtained and 
associated with the claims file.  If the 
veteran identifies any additional 
providers, or if the RO becomes aware of 
the existence of any additional evidence, 
appropriate steps to obtain such records 
should be undertaken.  If, after making 
reasonable efforts, the RO cannot locate 
any records being sought, the RO must 
specifically document what attempts were 
made to locate the records.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of the PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should indicate which of the 
following criteria ((a), (b), or (c)), 
more closely reflects the degree of 
impairment caused by the service-
connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

The psychiatrist should describe the 
findings in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file. The examiner 
should be advised that all manifestations 
cited above must be addressed so that the 
Board may rate the veteran in accordance 
with the specified criteria. Also, the 
effect of the PTSD on the veteran's 
ability to pursue gainful employment 
since October 2001 should be discussed.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 
 
 
 

